EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Gleasons on 5/5/2022.  The application has been amended as follows: 

1.	A method of operating a memory controller coupled to a memory device, comprising:
receiving, at the memory controller, a first word of data bits to be written to the memory device;
inputting the first word as segments of small words that are smaller than the first word into a first level error correction code (ECC) circuit implementing only an error detection scheme;
generating a first plurality of first level check bits based on the error detection scheme applied to each of the small words; 
inputting the first word and the first plurality of first level check bits into a second level ECC circuit implementing an error correction scheme; and
generating a second plurality of second level check bits based on the error correction scheme applied to the first word and the first plurality of first level check bits. 

7.	A memory system, comprising:
a memory device configured to store a first word of data bits to be written to the memory device; and
a memory controller, the memory controller comprising:
a first level error correction code (ECC) circuit coupled to the memory device, wherein the first level ECC circuit has only an error detection scheme and is configured to receive the first word as segments of small words that are smaller than the first word, and to generate a first plurality of first level check bits based on the error detection scheme applied to each of the small words, the first plurality of first level check bits being used for a first level error detection; and
a second level ECC circuit coupled to the memory device, wherein the second level ECC circuit has a first an error correction scheme and is configured to receive the first word and the first plurality of first level check bits, and to generate a second plurality of second level check bits based on the error correction scheme applied to the first word and the first plurality of first level check bits, the second plurality of second level check bits used for a second level error correction.

21.	A method comprising:
receiving, at a first level ECC circuit, a first word to be written to a memory device, the first level ECC circuit including a first number of first write circuits corresponding with a number of small words within the first word, wherein the small words are smaller than the first word;
applying an error detection scheme with the first level ECC circuit by applying each small word to a respective first write circuit, wherein the first level ECC circuit does not implement an error correction scheme;
generating a first plurality of first level check bits based on an error detection scheme applied to each of the small words with the first number of first write circuits;
receiving, at a second level ECC circuit, the first word and the first plurality of first level check bits, the second level ECC circuit including a second number of second write circuits based on a data size of the first word, a data size of the first plurality of first level check bits, and an error correction scheme implemented in the second level ECC circuit;
applying the error correction scheme with the second level ECC circuit by applying the first word and the first plurality of first level check bits to the second write circuits;
generating a second plurality of second level check bits based on the error correction scheme applied to the first word and the first plurality of first level check bits;
storing the first word, the first plurality of first level check bits, and the second plurality of second level check bits in the memory device;
performing a read operation on the stored first word;
detecting, with the first level ECC circuit, whether the stored first word includes an error by applying each small word of the stored first word and corresponding first level check bits to a respective first read circuit of the first level ECC circuit; and
in response to detecting the stored first word includes an error, reconstructing the first word by applying the stored first word, the first plurality of first level check bits, and the second plurality of second level check bits to the second level ECC circuit implementing the error correction scheme.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed for reasons provided by Applicant in the Remarks filed 3/7/2022.  In particular, Shalvi fails describe at least "a first level error correction code (ECC) circuit implementing only an error detection scheme."  Additionally, Shalvi does not describe "inputting the first word as segments of small words that are smaller than the first word into a first level error correction code (ECC) circuit implementing an error detection scheme" and/or "generating a first plurality of first level check bits based on the error detection scheme applied to each of the small words."
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111